ARMED SERVICES BOARD OF CONTRACT APPEALS
 Appeal of -                                    )
                                                )
 Quality Trust, Inc.                            )      ASBCA No. 62576
                                                )
 Under Contract No. FA2517-19-P-A083            )

 APPEARANCE FOR THE APPELLANT:                         Mr. Lawrence M. Ruiz
                                                        President

 APPEARANCES FOR THE GOVERNMENT:                       Jeffrey P. Hildebrant, Esq.
                                                        Deputy Chief Trial Attorney
                                                       Lt Col Keric D. Clanahan, USAF
                                                        Trial Attorney

                 OPINION BY ADMINISTRATIVE JUDGE STINSON
               ON APPELLANT’S MOTION FOR DEFAULT JUDGMENT

        Pending before the Board is a motion for default judgment filed by Quality Trust,
Inc. (QTI), on August 30, 2022, alleging that the government failed to comply with the
requirements of our Order dated June 23, 2022, as well as a second, unspecified Order.
Appellant requests that we enter a default judgment against the government for these
alleged failures to comply (app. mot. at 1). The government’s September 2, 2022,
response states that QTI’s motion “is an unsupported complaint that the respondent . . .
has not adhered to ASBCA Rule 8 discovery requirements and the orders of the Board
regarding discovery,” and that to the extent “appellant is requesting sanctions under
Rule 16, it has not identified any request to which the government did not reply” (gov’t
resp. at 1).

       On September 23, 2022, QTI filed its reply, entitled “MOTION FOR
CONTEMPT OF COURT, SUMMARY JUDGMENT, OR DIRECTED VERDICT,” in
which appellant essentially restated arguments presented in its motion for default, and
sought additional relief, including its request that the Board enter judgment as a matter of
law pursuant to FED. R. CIV. P. 50. 1 On September 27, 2022, the government filed a
reply to appellant’s September 23, 2022, filing, stating that the government has complied
with Board orders, appropriately responded to appellant’s discovery requests, and that
appellant has presented no evidence the government acted in such a way as to warrant a

  1
      In its September 23, 2022, filing, QTI alleges the government failed “to comply with
             (3) court orders within reasonable time” (app. reply at 2). However, QTI’s
             September 23, 2022, filing does not specifically identify the third Order with
             which the government allegedly did not comply.
finding of contempt, or that appellant is entitled to entry of summary judgment, directed
verdict, or judgment as a matter of law (gov’t reply at 1-3).

                                      BACKGROUND

        QTI’s motion for default judgment alleges that our June 23, 2022, Order, “directed
the respondent to submit a status report every 30 days for the next three months, to see
whether additional discovery is necessary,” and that “[i]f additional discovery was
needed, the parties were to provide a general description of that discovery, and in the
event more time is needed for the appellant, then a Supplemental Status Report can be
sent in requesting more time” (app. mot. at 1). QTI misstates both the content and
requirements of our June 23, 2022 Order. Indeed, in an earlier status report filed by QTI
on July 21, 2022, appellant made a similar argument regarding our June 23, 2022 Order,
misstating both the content and requirements of the that Order.

        By Order dated July 25, 2022, we responded to QTI’s July 21, 2022 status report,
stating that our June 23, 2022 Order, “dealt with possible settlement, and directed the
government, on behalf of both parties, or the parties separately, to file reports every
30 days setting forth the status of settlement negotiations.” We noted that the
June 23, 2022 Order, did not provide, as suggested by appellant, that “[i]f additional
discovery was needed, the parties were to provide a general description of that discovery,
and in the event more time is needed for the appellant, then a Supplemental Status Report
can be sent in requesting more time.” QTI’s motion for default makes no mention of this
clarification set forth in our July 25, 2022 Order. The government’s response to
appellant’s motion for default judgment states that the government “has strictly adhered
to the requirement [of the June 23, 2022 Order] that the government file a joint or
unilateral status report every 30 days setting forth the details of any progress towards
settlement,” with “[t]he last such report, filed unilaterally by the government on
August 8, 2022” (gov’t resp. at 1). 2

      QTI’s motion for default judgment also argues that the government failed to
respond to certain discovery requests. Specifically, appellant states:

                The appellant had sent in interrogatories for the respondent to
                simply put a yes or no answer, or an Admit or Deny similar to
                the Air Forces request that we honored in good faith. By way
                of two Orders issued by the Honorable Judge
                David B. Stinson, with the last Order requesting the
                Respondent to answered [sic] back before the August 8th due

2
    On September 21, 2022, the government filed an additional report regarding the status
        of settlement negotiations, stating that “[t]he parties unfortunately remain at an
        impasse and the government does not foresee a negotiated solution.”
                                              2
              date to the board. Accordingly the Air Force, in spite of the
              Appellants pleas and the Board, they finally answer back with
              a negative response in lieu of giving us a simple yes or no
              answer or a Deny or Admit. The Appellant kindly answered
              the Respondents Interrogatories in this matter, why could they
              not simply answer back treating their neighbor as they treat
              themselves.

(App. mot. at 1)

        Presumably, appellant is referencing our July 25, 2022 Order, wherein we also
discussed outstanding discovery issues. In that Order, we noted that QTI previously had
submitted a May 7, 2022, document entitled “Appellant’s Request for Admission
Answers,” which appeared to be an updated version of an earlier request for admissions
by appellant, that the government previously had answered. 3 In that document, appellant
stated, “[w]ith the passing of time, and exchange of three trial attorneys and a second
Judge assigned, the appellant kindly request: that you reiterate your position and assist by
simply putting an ADMIT or DENY RESPONSE BY EACH UNDERLINED ADMIT
OR DENY . . . .” Our July 25, 2022 Order, instructed that “[t]o the extent the
government has not responded to appellant’s request dated May 7, 2022, the government
is ORDERED to submit a response no later than August 8, 2022.”

        In its motion for default judgment, QTI admits that the government responded to
appellant’s May 7, 2022, request, stating that “they finally answer back with a negative
response in lieu of giving us a simple yes or no answer or a Deny or Admit” (app. mot.
at 1). The government responds likewise, stating that it “submitted its final discovery
response to the appellant - a revised response to the appellant’s May 7, 2022 Request for
Admissions - via email on August 8, 2022” (gov’t resp. at 2). The government argues,
however, that “appellant’s allegation that the government gave a ‘negative response in
lieu of giving us a simple yes or no answer or a Deny or Admit’ does not identify what
request was made or the ‘negative response’ from the government to which appellant is
referring” (gov’t resp. at 1). 4 In its September 27, 2022 reply, the government explained

3
  QTI previously had filed a “Motion for Discovery,” dated April 20, 2022, and by Order
       dated April 25, 2022, appellant was ordered to provide additional information
       “[t]o assist the Board in understanding the specific information requested (and
       whether that information previously was requested by appellant).” Appellant was
       given until May 9, 2022, to provide that additional information. Other than submit
       its restated request for admissions, appellant’s May 7, 2022, submission did not
       respond directly to any of the requests for clarification set forth in our
       April 25, 2022 Order.
4
  The government also notes that, “[o]n July 20, 2022, the government provided the
       appellant via email eleven documents the government presumed the appellant
                                             3
further that “the request for admission appellant submitted to the government is not
prepared in a manner that lends itself to simple affirmative or negative answers,” that
“most questions were very detailed and quite lengthy, generally requiring answers one
would expect of traditional interrogatories,” and “[w]here the government could answer
with a simple “yes or no answer, or an Admit or Deny,” it did so, but, where necessary,
“provided additional narrative to carefully explain why it must deny a statement made by
the appellant or clarify what exactly it was admitting” (gov’t reply at 2).

                                       DECISION

      Board Rule 17, entitled “Dismissal or Default for Failure to Prosecute or Defend,”
provides that “[w]henever the record discloses the failure of either party to file
documents required by these Rules, respond to notices or correspondence from the Board,
comply with orders of the Board, or otherwise indicates an intention not to continue the
prosecution or defense of an appeal, the Board may . . . [i]n the case of a default by the
Government . . . issue an order to show cause why the Board should not act thereon
pursuant to Rule 16. If good cause is not shown, the Board may take appropriate action.”
Board Rule 16 provides “[i]f any party fails to obey an order issued by the Board, the
Board may impose such sanctions as it considers necessary to the just and expeditious
conduct of the appeal.”

       This Board recognizes that “[t]he sanction of the entry of a default judgment in
favor of appellant is the severest sanction the Board can issue against the government,”
and that “[s]uch a sanction should be reserved for situations in which contumacious or
contemptuous conduct is shown.” Thorpe Seeop Corp., ASBCA No. 58961, 14-1 BCA
¶ 35,541 at 174,167 (citations omitted). QTI has failed to demonstrate in any way that
the government failed to respond to Orders of this Board, let alone engaged in
“contumacious or contemptuous conduct.” Notwithstanding QTI’s assertion to the
contrary, the government properly responded to our June 23, 2022 Order, submitting the
requisite monthly reports discussing the status of settlement negotiations. The
government likewise properly responded to our July 25, 2022 Order, submitting a
response to QTI’s May 7, 2022, restated request for admission answers. Although QTI
complains about the sufficiency of the government’s August 8, 2022, response to QTI’s
restated request for admissions, appellant’s motion for default judgment provides no
specifics regarding the alleged insufficiency of the government’s response. Under these
circumstances, entry of a default judgment against the government is in no way
appropriate here.




      requested in its Motion for Discovery dated April 20, 2022, to which the appellant
      failed to provide clarification in accordance with the Board order dated
      April 25, 2022” (gov’t resp. at 2).
                                            4
        Regarding appellant’s September 23, 2022, request for issuance of a directed
verdict or judgment as a matter of law, we note that our rules do not address those
motions. Appellant cites FED. R. CIV. P. 50 as support for the issuance of judgment as a
matter of law. “Although we look to the Federal Rules of Civil Procedure for guidance,
as an administrative tribunal, we are not bound by them.” BAE Systems Land &
Armaments L.P., ASBCA Nos. 62703, 62704, 21-1 BCA ¶ 37,936 at 184,247 (citations
omitted). FED. R. CIV. P. 50 has no application to the circumstances of this appeal, as the
rule expressly concerns requests for judgment as a matter of law in the context of a trial
by jury. FED. R. CIV. P. 50(A)(2). As we explained previously in our April 26, 2022
Order setting pre-hearing deadlines, “as an administrative tribunal, this Board does not
utilize a jury to decide issues of fact. Rather, the Board, as the finder of fact, decides
both issues of fact and law. CANVS Corp., ASBCA No. 57784, 18-1 BCA ¶ 37,156
at 180,894 (‘[a]s the finder of fact, the Board is responsible for evaluating the credibility,
persuasiveness, and weight accorded to conflicting evidence in the record’).”

         Even assuming FED. R. CIV. P. 50 somehow has application to this appeal, the rule
requires that the motion requesting relief “specify the judgment sought and the law and
facts that entitle the movant to judgment.” QTI’s filing does not meet these requirements,
as it is aimed at alleged procedural failures of the government to comply with Orders of
this Board, which is an argument we already have found lacks merit. The same is true
regarding QTI’s request for an order of contempt against the government or issuance of
summary judgment in favor of appellant – QTI’s pleadings fail to establish in any way
entitlement to either remedy.

        We are mindful of “the long-held principle that pleadings drafted by pro se
litigants are generally held to ‘less stringent standards’ than pleadings filed by trained
attorneys.” Steffen v. United States, 995 F.3d 1377, 1380 (Fed. Cir. 2021) (quoting
Haines v. Kerner, 404 U.S. 519, 520-21 (1972)); GLJ, Inc., ASBCA No. 62964, 22-1
BCA ¶ 38,121 at 185,184. Although the Board accords pro se litigants leeway
administratively, we still must apply the same legal standards to all parties. Atlantic
Maint. Co., ASBCA No. 40454, 96-2 BCA ¶ 28,472 at 142,195. QTI, as the moving
party seeking issuance of a default judgment, has the burden of proof. QTI’s motion for
default judgment fails to establish any instance where the government did not respond to
notices or correspondence from the Board or comply with our orders. QTI’s motion
likewise fails to establish that the government’s actions in this appeal trigger application
of Board Rule 17 for issuance of “an order to show cause why the Board should not act
thereon pursuant to Rule 16,” or that sanctions pursuant to Board Rule 16, would be
appropriate here.




                                              5
                                     CONCLUSION

       Appellant’s motion for default judgment is denied. Also denied are appellant’s
additional request for an order of contempt against the government, issuance of
summary judgment in favor of appellant, and judgment as a matter of law pursuant to
FED. R. CIV. P. 50.

      Dated: October 11, 2022



                                                  DAVID B. STINSON
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


 I concur                                           I concur



 RICHARD SHACKLEFORD                                J. REID PROUTY
 Administrative Judge                               Administrative Judge
 Acting Chairman                                    Vice Chairman
 Armed Services Board                               Armed Services Board
 of Contract Appeals                                of Contract Appeals



        I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62576, Appeal of Quality
Trust, Inc., rendered in conformance with the Board’s Charter.

      Dated: October 12, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals


                                            6